DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 and 10 recite “wherein the first pair of adjacent light-emitting chips have the same dimensions,” and “wherein the first pair of adjacent light-emitting chips and the second pair of adjacent light-emitting chips have the same dimensions.”
There is no indication in the figure or disclosure that Figs. 4A-4B are drawn to scale. Arguments based on drawings not explicitly drawn to scale are unavailing and the reliance on such a precise relationship between the two structures such as “different dimensions” is unsupported. (See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F. 3d 951, 956 (Fed. Cir. 2000), Nystrom v. Trex Co., 424 F. 3d 1136, 1149 (Fed. Cir. 2005), and In re Wright, 569 F. 2d 1124, 1127 (CCPA 1977))  Even then, the only support Applicant has is that there are different dimensions, not similar ones (see Paragraph [0045] of the Specification “the protrusions 23 can have different heights, so as to match the light-emitting members 100 having different epitaxial heights.”)
Therefore, claims 9-10 are rejected under 35 USC 112(a) for introducing new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (EP 3236460 A1, hereinafter Kim)
With regards to claim 1, Kim discloses an electronic device, (FIGS. 1-12B) comprising: 
a substrate; (base layer 410) and 
a plurality of light-emitting chips, (pixels PX1, PX2, PX3, etc.)…on the substrate; (See FIG. 6) 
wherein the plurality of light-emitting chips comprise a first pair (fourth and third pixels from the left in FIG. 6) of adjacent light- emitting chips having a first pitch, a second pair of adjacent light-emitting chips (third and second pixels from the left in FIG. 6) having a second pitch, and a third pair of adjacent light-emitting chips (second and first pixels from the left in FIG. 6) having a third pitch; (Paragraph [0070]: “Referring to FIG. 6, the size of the pixels PX gradually increases as a distance from the center of the base layer 410 increases, i.e., a distance from the edge of the base layer 410 decreases.”)
It should be noted that the phrase “bonded on the substrate” Is being treated as a product by process limitation, and will not be given patentable weight. (See at least MPEP 2113)

wherein the third pitch is greater than the second pitch, and the second pitch is greater than the first pitch. (See FIG. 6 and Paragraph [0070]) 

With regards to claim 2, Kim discloses an electronic device as claimed in claim 1, wherein the first pair of adjacent light-emitting chips, the second pair of adjacent light-emitting chips, and the third pair of adjacent light-emitting chips are arranged along a direction in sequence.  (See FIG. 6, showing the adjacent pairs of pixels in a single direction)

With regards to claim 3, Kim discloses an electronic device as claimed in claim 1, wherein the first pair of adjacent light-emitting chips and the second pair of adjacent light-emitting chips share one of the first pair of adjacent light-emitting chips, and the second pair of adjacent light-emitting chips and the third pair of adjacent light-emitting chips share one of the second pair of adjacent light-emitting chips. (see FIG. 6, where each successive pixel in at least PX1 has a different pitch)

With regards to claim 8, Kim discloses an electronic device as claimed in claim 1, wherein the first pair of adjacent light-emitting chips comprises a first light-emitting chip (fourth pixel from the left in FIG. 6) and a second light-emitting chip, (third pixel from the left in FIG. 6)  and the first light-emitting chip and the second light-emitting chip are separated by a distance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 3236460 A1, hereinafter Kim) in view of GARDNER et al. (US 20170373046 A1, hereinafter Gardner)
With regards to claim 4, Kim discloses the electronic device as claimed in claim 1.
However, Kim does not explicitly teach wherein at least one of the plurality of light-emitting chips has a first electrode and a second electrode, and the first electrode and the second electrode are disposed on the same side of the at least one of the plurality of light-emitting chips. 
Gardner teaches a first electrode (at least left conductive bonding structure 430B) and a second electrode, (at least right conductive bonding structure 430B)  and the first electrode and -2-the second electrode are disposed on the same side of the one of the plurality of light-emitting chips; (See FIG. 12)
It would have been obvious to one of ordinary skill in the art to use the bond pads of Gardner in the device of Kim, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that electrodes of Gardner allow for electrical and mechanical joining of various devices (See Gardner Paragraph [0078]-[0081])

With regards to claim 5, Kim in view of Gardner teaches the electronic device as claimed in claim 4.
However, Kim does not explicitly teach further comprising a first bonding pad and a second bonding pad disposed on the substrate, wherein the first electrode is connected to the first bonding pad, and the second electrode is connected to the second bonding pad.
Gardner further teaches a first bonding pad and a second bonding pad (bond pads 420) disposed on the substrate (substrate 400) wherein the first electrode is connected to the first bonding pad, and the second electrode is connected to the second bonding pad. (see at least FIGS. 12 and 22.)
It would have been obvious to one of ordinary skill in the art to use the bond pads of Gardner in the device of Kim, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that bond pads help to increase pixel density and perform correct spacing and alignment of the pixels (See Gardner Paragraph [0074]-[0076])

With regards to claim 6, Kim discloses the electronic device as claimed in claim 1.
However, Kim does not explicitly teach further comprising a bonding pad disposed on the substrate, wherein one of the plurality of the light-emitting chips is connected to the bonding pad.
Gardner further teaches bonding pad (bond pads 420) disposed on the substrate (substrate 400) wherein one of the plurality of the light-emitting chips (devices 10B) is connected to the bonding pad. (see at least FIGS. 12 and 22)
It would have been obvious to one of ordinary skill in the art to use the bond pads of Gardner in the device of Kim, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that bond pads help to increase pixel density and perform correct spacing and alignment of the pixels (See Gardner Paragraph [0074]-[0076])

With regards to claim 7, Kim in view of Gardner teaches the electronic device as claimed in claim 6.
Gardner further teaches wherein the one of the plurality of light-emitting chips has a first electrode (at least left conductive bonding structure 430B) and the first electrode is connected to the bonding pad. (See FIG. 12)
It would have been obvious to one of ordinary skill in the art to use the bond pads of Gardner in the device of Kim, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that electrodes of Gardner allow for electrical and mechanical joining of various devices (See Gardner Paragraph [0078]-[0081])

Response to Arguments
Applicant's arguments filed 09/03/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are essentially: 
Applicant states that the light emitting element in Kim would be the sub-pixels, and there is no relationship between the sub-pixels;
The pixels of Kim are not “chips” because at least that they cannot “be existed independently”;
The pixels/subpixels of Kim are not “bonded” to the substrate; and 
The conductive bonding structures of Gardner “are not a part of the first light emitting devices lOB…” and thus do not meet the limitations of claims 4 and 7.
With regards to 1), Examiner notes that Examiner is interpreting the pixels PXL as the light
emitting chips, and there are not enough limitations in the claims that would exclude this interpretation.  Examiner recommends amending the claims to more specifically recite the inventive concept.
	With regards to 2), Examiner notes that nowhere in the definition given for “chip” (i.e. “very small piece of silicon or electronic unit…”) does the term say that a chip must be “existed independently.”  Therefore, because there is not enough support in the Specification or claims for the term “chip”, the pixel meets the limitation of this claim.  Even if such a limitation were inherent in the claims, which there isn’t, Examiner notes that the definition of a pixel is “the smallest addressable element in an all points addressable display device.”  Therefore, the pixel exists independently from other pixels and is controllable independently. Additionally, the fact that each pixel contains sub-pixels does not negate that the fact that each pixel is a chip, as Kim clearly shows in FIG. 4 that each pixel is distinct.
	With regards to 3) Examiner notes that the term “bonding” is being interpreted as a product by process limitation as recited above, and will not be given patentable weight.
	With regards to 4) Applicant has not given enough detail in the claims to specify that the electrodes must be “part of the first light emitting devices lOB…” In fact, merely stating that the plurality of chips have a first and second electrode can be interpreted very broadly because there is no structural relationship given between the chips and the electrodes in claims 4 and 7.  Therefore, Gardner meets the limitations of the claims. 
	It should also be noted that claims 9-10 are not patentable under 35 USC 112a as recited above.
	Therefore, claims 1, 4, and 7 are properly rejected, and claims 2-3, 5-6, and 8-10 are rejected for at least their dependencies and the reasons cited above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812